Citation Nr: 0836506	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-17 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs
Regional Office and Educational Center in Atlanta, Georgia


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the calculated amount of $1042.17 was properly created.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from February 2003 to May 
2004.  She also has additional duty in the reserves.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office and Educational Center in Atlanta, Georgia (RO).



FINDINGS OF FACT

1.  The veteran was awarded benefits for educational 
assistance for 6 credit hours for the period December 17, 
2006, through May 7, 2007, to cover the Spring 2007 term and 
the interval preceding this term.

2.  In January 2007, VA received notice from the veteran that 
she had withdrawn from classes effective January 8, 2007.  
The certifying official at the veteran's school has confirmed 
that the last date of attendance was the end of the Fall 2006 
term, December 16, 2006.  Thus creating an overpayment of 
educational benefits.

3.  The overpayment of VA education benefits in the amount of 
$1,042.17 was properly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $1,042.17 is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7135, 21.7144, 21.7153 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations VA is required to 
notify the claimant of any information and evidence necessary 
to substantiate the claim and to making reasonable efforts to 
assist the claimant in obtaining such evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  These provisions, 
however, are inapplicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (CAVC) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, noting that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA is 
not for application in this matter.

The facts of this case are not in dispute.  A November 14, 
2006, VA Form 22-1999, Enrollment Certification, reflects 
that the appellant was certified as enrolled for 6 credit 
hours from January 6, 2007, to May 7, 2007.  A Chapter 1607 
Education Award printout print out dated in February 2007 
reflects that the veteran was awarded benefits for the period 
from December 17, 2006, to May 8, 2007.  

In January 2007, VA received notice from the appellant that 
she intended to withdraw from her courses during the Spring 
2007 semester due to notice from her unit that the unit would 
be on orders to go overseas.  A February 21, 2007, VA Form 
22-1999b, Notice of Change in Student Status, certifies that 
the appellant was enrolled in zero credits from January 6, 
2007, to May 7, 2007, due to unanticipated active military 
service, include duty for training.  On February 23, 2007, 
the certifying official stated that the veteran's educational 
benefits should be terminated the end of the end of the fall 
term and that she never attended the spring 2007 term because 
she was called to active duty.  

Subsequently, a Chapter 1607 Status and Award History printed 
in August 2007 reflects that the net amount of educational 
benefits paid to the veteran beyond her last date of school 
attendance on December 16, 2006 totaled $1,042.17; this is 
the amount of educational benefits the veteran was overpaid, 
and the subject of the appeal.

The veteran asserted in statements dated in April 2007 and 
June 2007 that the overpayment in question was not validly 
created because (1) during her enrollment at the educational 
institution, she was not responsible for verifying school 
attendance and, even though it was not her responsibility, 
she still sent notice by certified mail to VA and other 
interested parties that she would not be enrolling for Spring 
Semester 2007 due to her unit being put on alert of possible 
deployment and (2) she received several direct deposits in 
December 2006 and there would be no reason why she was not 
entitled to benefits in December 2006.  Moreover, the veteran 
stated that, as with anything else when dealing with the 
government or military, things just take time to get 
processed.  When she realize that she was paid benefits even 
after she notified VA and the school that she would not be 
enrolled, she simply though that it would take time for the 
information to be processed and the payments to stop being 
deposited into her account.  

An eligible veteran is entitled to a monthly benefit for 
periods of time during which she is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3104; 38 C.F.R. § 21.7070.  VA will pay 
educational assistance to an eligible veteran while she is 
pursuing approved courses in a program of education.  
38 C.F.R. § 21.7130.

With respect to the effective date of reduction or 
discontinuance of educational assistance, if the veteran or 
service member, for reasons other than being called or 
ordered to active duty, withdraws from all courses or 
receives all nonpunitive grades, and in either case there are 
no mitigating circumstances, VA will terminate or reduce 
educational assistance effective the first date of the term 
in which the withdrawal occurs or the first date of the term 
for which nonpunitive grades are assigned.  If the veteran or 
service member withdraws from all courses with mitigating 
circumstances or withdraws from all courses such that a 
punitive grade is or will be assigned for those courses or 
the veteran withdraws from all courses because he or she is 
ordered to active duty, VA will terminate educational 
assistance for residence training as of the last date of 
attendance; and for independent study, the official date of 
change in status under the practices of the educational 
institution.  38 C.F.R. § 21.7135(e).

In this case, there is no evidence that the veteran was 
experiencing mitigating circumstances and she does not allege 
mitigating circumstances.  Rather, her reason for withdrawal 
from the Spring 2007 semester is because of being ordered to 
active duty.

As noted above, in order to receive educational assistance 
for pursuit of program of education, an individual must 
maintain satisfactory attendance.  38 C.F.R. § 21.7153(c).  
There does not appear to be any dispute that the veteran did 
not attend classes for the period from December 17, 2006, to 
May 8, 2007, and that she had been paid education benefits 
for that period.  A threshold requirement for receiving 
educational assistance from the VA is actual attendance in a 
program of training; thus, she was not entitled to 
educational assistance during that period of time.  
Therefore, the RO retroactively reduced the veteran's 
education award creating an overpayment calculated in the 
amount of $1042.17.

The veteran sent her notice of withdrawal from courses due to 
the possible deployment of her unit during the first week of 
classes of the Spring 2007 semester.  Thus, the last date of 
payment under VA regulations was December 16, 2006, the last 
day of the Fall 2006 semester, and the RO properly terminated 
the payment of education benefits as of that date.  By VA 
regulations, if the veteran or service member withdraws from 
all courses with mitigating circumstances or withdraws from 
all courses such that a punitive grade is or will be assigned 
for those courses or the veteran withdraws from all courses 
because he or she is ordered to active duty, VA will 
terminate educational assistance for residence training as of 
the last date of attendance, in this case December 16, 2006.  
38 C.F.R. § 21.7135(e).  The veteran was therefore not 
entitled to educational assistance after that date; as such, 
the RO properly reduced the payment retroactively which 
created an overpayment in the amount of $1,042.17.  See 
38 C.F.R. §§ 21.4136(d) (e), 21.7135(e) (f), 21.7139(a).

For these reasons, the Board concludes that the overpayment 
of educational benefits in the amount of $1,042.17 was 
properly created.  Accordingly, the benefit sought on appeal 
is denied.


ORDER

An overpayment of educational assistance benefits in the 
calculated amount of $1,042.17 was validly created, and the 
appeal is denied.


________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


